UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number001-33852 VirnetX Holding Corporation (Exact name of registrant as specified in its charter) Delaware 77-0390628 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California (Address of Principal Executive Offices) (Zip Code) (831) 438-8200 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filerR Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR The number of shares outstanding of the Registrant’s Common Stock as of August6, 2009 was 37,369,985. VIRNETX HOLDING CORPORATION INDEX Page PART I — FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at June 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4. Controls and Procedures 16 PART II — OTHER INFORMATION Item1. Legal Proceedings 17 Item1A.Risk Factors 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. Defaults Upon Senior Securities 32 Item4. Submission of Matters to a Vote of Security Holders 32 Item5. Other Information 33 Item6. Exhibits 33 Signatures 34 2 PART I — FINANCIAL INFORMATION ITEM1— FINANCIAL STATEMENTS VIRNETX HOLDING CORPORATION (a development stage enterprise) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expense and other current assets Total current assets Property and equipment, net Intangibles Deferred offering costs — Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Current portion of long-term obligation Total current liabilities Long-term obligation, net of current portion Commitments and contingencies Stockholders’ equity Preferred stock, par value $0.0001per share, authorized 10,000,000shares; issued and outstanding:0shares at June 30, 2009 and December31, 2008, respectively — — Common stock, par value $0.0001per share, authorized 100,000,000shares, issued and outstanding:37,369,985shares at June 30, 2009 and 34,899,985 at December31, 2008, respectively Additional paid-in capital Deficit Accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements 3 VIRNETX HOLDING CORPORATION (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, 2009 Three months ended June 30, 2008 Revenue — royalties $ $ Operating expense Research and development General and administrative Total operating expense ) ) Loss from operations ) ) Interest and other income, net Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding Six months ended June 30, 2009 Six months ended June30, 2008 For the period August2, 2005 (Date of Inception) to June 30, 2009 Revenue — royalties $ $ $ Operating expense Research and development General and administrative Total operating expense ) ) ) Loss from operations ) ) ) Interest and other income, net Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements 4 VIRNETX HOLDING CORPORATION (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, 2009 Six months ended June30, 2008 Cumulative Period from
